DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to Applicant's Amendment and Remarks, filed 23 Sep 2021, in which claim 13, 16, 18-22, and 25-30 are amended to change the scope and breadth of the claim, claim 14 is canceled, and claims 23 and 32 are amended to correct informalities.

This application is a domestic application, filed 17 Mar 2021; claims benefit as a DIV of 15/895677, filed 13 Feb 2018, issued as PAT 10,632,143; which claims benefit as a CON of 14/614316, filed 04 Feb 2015, issued as PAT 9925210; and claims benefit of provisional application 61/935569, filed 04 Feb 2014.

Claims 13 and 15-32 are pending in the current application and are allowed herein.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Objections Withdrawn

This objection has been withdrawn. 

Rejections Withdrawn
Applicant’s Amendment, filed 23 Sep 2021, with respect that claims 16, 18, 22-24, and 28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite has been fully considered and is persuasive, as amended claims 16, 18, 22-24, and 28 do not recite the indicated language.  
This rejection has been withdrawn. 

Applicant’s Amendment, filed 23 Sep 2021, with respect that claims 13, 18, 21-22, 27-28, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakai-2002 (Sakai et al., Polymer J., 2002, 34(3), p144-148, provided by Applicant in IDS mailed 15 Sep 2020) has been fully considered and is persuasive, as the amended claims recite the method comprising causing irreversible phase separation in the aqueous chitosan carbonic acid solution via mechanical action including at least one of shear and freezing. Upon reconsideration of the prior art, Sakai-2002 does not disclose each and every limitation of the instant invention as claimed.
This rejection has been withdrawn. 


This rejection has been withdrawn. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 13 and 15-32 are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/           Primary Examiner, Art Unit 1623